Opinion by
Cline, J.
In accordance with stipulation of counsel the merchandise in question was held free of duty or dutiable as follows: (1) Bak hop, lotus nuts (hoi shin lien, hoi pak lien), sui sit, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua were found to be crude drugs the same as those involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) and therefore entitled to free entry under paragraph 1669, Tariff Act of 1930, or paragraph 1567, Tariff Act of 1922; (2) Wai san (sliced), yuk chuk, and sar sum (cut) were found to be drugs advanced in value, the same as those involved in Oy Wo Tong Co. v. United States, supra, and therefore held dutiable at 10 percent ad valorem under paragraph 34, Tariff Act of 1930 or 1922; (3) Apricot kernels were held dutiable at 3 cents per pound under paragraph 762, Tariff Act of 1930, or paragraph 760, Tariff Act of 1922, following Abstracts 29214 and 34104. Protests sustained to this extent.